Citation Nr: 1603825	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-04 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a low back disorder, to include mechanical low back pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and A.F.


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1996 to April 1998. 

This matter comes on appeal to the Board of Veterans' Appeals from a June 2011 rating decision by the Department of Veterans Affairs, Regional Office (RO) in Portland, Oregon, in which pertinent part, reopened but continued and confirmed a previously denied claim for entitlement to service connection for a low back disorder.  The case has since been transferred to the RO in Reno, Nevada.  

The Veteran appeared for a video conference hearing in June 2012.  Although the hearing transcript indicates that he was accompanied by A.F., from a Veterans' Organization, this individual was sworn is a witness, and the Veteran specified in his testimony that he would be continuing with his case pro se.  Since then, in February 2014, he submitted paperwork for the noted national service organization as his representative, as reflected in a VA Form 21-22.  The Board thus finds that the Veteran's right to representation under 38 C.F.R. § 20.600 has been met, and the Board will proceed with the appeal.

In a June 2015 decision, the Board found that new and material evidence had been submitted to reopen the previously denied claim for entitlement to service connection for mechanical low back disorder, and remanded the underlying matter for additional development.  Also, at that time, the Board found that the Veteran had explicitly limited his claim to entitlement to service connection on a direct basis only.  In his July 2010 claim, the Veteran stated emphatically that he was seeking only direct service connection, noting "[my] back is not a secondary condition it is Direct Service connection."  The RO has treated the claim as such, both in terms of the adjudication of the claim and the information elicited upon VA examination, and the Board will do likewise.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The competent evidence of record does not demonstrated that the Veteran's current low back disorder, to include degenerative arthritis, had an onset during his period of service or the first year thereafter, and the preponderance of the competent evidence is against a finding that his current low back disorder is otherwise related to his period of service, to include his in-service complaints of low back pain.


CONCLUSION OF LAW

The criteria for entitlement to service connection for low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

VA sent a letter to the Veteran in July 2010 that addressed the notice elements concerning his service connection claim prior to the adjunction of the claim in the June 2011 rating decision.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determined the disability rating and the effective date for the award of benefits if service connection was to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the available record includes service treatment records, service personnel records and post-service VA and private medical treatment reports.  To the extent that any more recent records may remain outstanding, there is no indication that they are necessary for a fully informed adjudication of the Veteran's claim.  

In addition, the Veteran was provided with a VA examination in November 2010 to determine the nature and etiology of his claimed low back disorder.  The report shows that the VA examiner noted a review of the claims folder, and record the Veteran's reported medical history and the findings from the clinical evaluation.  The VA examiner provided a medical opinion regarding the etiology of the Veteran's low back disorder which was supported by a rational statement.  The Board finds that VA examination report is adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In June 2015, the Board remanded the matter on appeal in order to obtain outstanding identified private treatment records pertaining to the Veteran's low back.  The record now contains those identified treatment records.  A review of the claims folder reveals that there has been compliance with the Board's remand directives, no further action is required and the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has also presented testimony to the undersigned during a July 2012 Board hearing.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492   (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2)  apply to a hearing before the Board).  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384   (1993).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id.  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for low back disorder.  He contends that his current low back problems are related to his military service.  The Veteran reports that during his period of service, he injured his low back when he fell backwards while carrying a 200 pound backpack.  The Veteran states that he received treatment in service for low back problems that resulted from this back injury.  The Veteran reports experiencing intermittent low back problems over the years since his period of service.  See July 2012 Board hearing transcript and the report of a November 2010 VA examination.  

As noted in the Introduction, the Veteran has explicitly limited his claim to entitlement to service connection on direct basis, and he does not contend that his current low back problems are secondary to his service-connected hip disability. 

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d at 1167.

With respect to element (1), the medical evidence of record demonstrates that the Veteran has current diagnosis of degenerative disc disease in the lumbar spine.  See VA and private treatment records starting in January 2008 as well as the November 2010 VA examination report.  Element (1), current disability, is satisfied. 

The Board will now turn to whether the evidence of record supports element (2), in-service disease or injury.  The service treatment records dated in March 1997 show that the Veteran presented for emergency treatment with complaints of low back pain for the past day, but he denied any specific recent trauma to his back.  He also complained of radiating pain down his legs.  X-ray film was negative for any abnormality.  He was assessed with a back strain.  He again sought treatment two days later for continuing complaints of low back pain.  On clinical evaluation, he had full range of motion, normal reflexes and muscle strength, normal spine curve, and straight leg test was negative.  There was evidence of tenderness on palpitation of the lumbar spine.  He was diagnosed with mechanical low back pain.  He was advised to have five days of physical therapy, limited duty, and to take Motrin as needed.  

None of the subsequent service clinical treatment records show any back problems during the remainder of the Veteran's period of service.  The report of his October 1997 examination prior to separation shows that his spine was evaluated as normal despite his complaints of occasional low back pain on the associated report of medical history.  A January 1998 Medical Evaluation Board Report does not show any findings pertaining to the Veteran's lumbar spine.  

The first post-service medical evidence of any back problems comes in October 2005.  A private treatment record shows that the Veteran presented with complaints of sudden onset of severe low back pain.  He reported a prior history of back injury, but he denied any recent trauma.  Clinical evaluation revealed findings of tenderness along the lumbar spine and positive straight leg test, but his neurologic evaluation was normal.  He was assessed with acute lumbar strain with associated right sciatica.  The Veteran was given injection and advised to avoid heavy lifting and to follow-up with his regular doctor.  A January 2008 private orthopedic consultation report shows that MRI test revealed findings of multilevel disc degeneration from L1 to S1 with disc protrusion at L5-S1.  The Veteran was provided with pain management with lumbar spine epidural injection.  

Subsequent VA and private treatment records continue to show complaints of low back pain and the Veteran provided medical history of occasional back problems since his period of service. 

The competent evidence of record does not demonstrate that the Veteran's current diagnosed degenerative disc disease of the lumbar spine had an onset during his period of service or within the first year after his separation from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Rather, the first diagnostic evidence of degenerative disc disease is not shown until December 2007, which comes almost a decade after his period of service. 

With respect to in-service injury, the Board has considered the Veteran's reported history of back injury he sustained his period of service.  Notably, the service treatment record do confirm that the Veteran complained of low back pain in March 1997 and he was treated for mechanical low back pain.  As such, element (2), in-service injury has been shown. 

The Board will now discuss element (3), nexus or relationship.  Here, there is no favorable medical nexus opinion of record that supports a medical link between the current diagnosed low back disorder and the Veteran's period of service.  In this regard, the November 2010 VA examiner concluded that it was less likely than not that the Veteran's current low back disorder, degenerative disc disease of the lumbar spine, is related to his period of service, to include in-service treatment for mechanical low back pain.  The VA examiner stated that this medical conclusion was based on a review of the claims folder and findings from clinical evaluation. The VA examiner noted that the Veteran complained of low back pain but he denied any back injury at the time of his treatment in March 1997, his x-ray of the lumbar spine was negative at that time, and he was assessed with mechanical low back pain.  The VA examiner stated that mechanical low back pain is a common temporary condition and when properly treated it usually resolves, whereas degenerative disc disease is a result of aging wear and tear on the lumbar spine.  The VA examiner found that since the Veteran had a normal lumbar spine x-ray in service and the first diagnostic evidence of degenerative disc disease was not show until December 2007, it was less likely than not that his current diagnosed low back disorder was related to his period of service, to include his in-service treatment for mechanical low back pain.  There is no medical opinion to the contrary. 

Other than the Veteran's belief that his current low back problems are related to his period of service, which is not competent medical evidence of an etiologically relation, there is no objective medical evidence linking his low back disorder to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 38 C.F.R. § 3.159(a)(2). 

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). Degenerative arthritis is one of the chronic diseases listed under 38 C.F.R. § 3.309. Here, the medical evidence fails to demonstrate that the Veteran's degenerative disc disease manifested to a compensable degree with in the first year after separation and does not support a continuity of the Veteran's symptoms between his separation from service in 1998 until 2007 when degenerative disc disease was first shown by diagnostic evidence.  See Maxson v. West, 12 Vet. App. 453   (1999), aff'd, 230 F.3d 1330   (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service). 

The Board acknowledges the Veteran injured his spine during his period of service, which is supported by his service treatment records.  The Board also acknowledges the competence of the Veteran's statements that he has had symptoms involving his spine since his period of service.  These are competent recitations of facts as he recalls them.  However, no medical professional has associated with the Veteran's report of in-service back problem with his current diagnosed lumbar spine disorder.  Rather, the 2010 VA examiner has considered the Veteran's in-service treatment for back problems as well as his reports of symptoms since then, but the VA examiner concluded that the Veteran's current low disorder did not have an onset during his period of service or was related to his period of service.  The Board finds that the VA examiner's opinion is more probative in this matter and weighs heavily against the Veteran's claim. 

Accordingly, element (3), a nexus or relationship between the current diagnosed disorder and injury in service, have not been satisfied, and the Veteran's service-connection claim for bilateral shoulder disorder fails on this basis. The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.


ORDER

Entitlement to service connection for a low back disorder is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


